Petition for Writ of Mandamus Dismissed and Memorandum Opinion filed
September 3, 2020.




                                       In The

                        Fourteenth Court of Appeals

                                 NO. 14-20-00589-CV



IN RE PANYA LERDTHAISONG AND SG CATTLE SERVICES CO. LTD.,
                        Relators


                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                               127th District Court
                              Harris County, Texas
                        Trial Court Cause No. 2018-70875

                          MEMORANDUM OPINION

      On August 26, 2020, relators Panya Lerdthaisong and SG Cattle Services
Co. Ltd. filed a petition for writ of mandamus in this court. See Tex. Gov’t Code
Ann. § 22.221; see also Tex. R. App. P. 52. In the petition, relator asks this court to
compel the Honorable R. K. Sandill, presiding judge of the 127th District Court of
Harris County, to vacate his: (1) June 14, 2020 order denying relators’ motion to
dismiss based on a and forum selection clause, and (2) August 2, 2020 order
denying relators’ motion to reconsider.

      We dismiss relator’s petition without prejudice to refiling because relators’
petition and appendix do not show that relators have complied with the
requirements of the following Texas Rules of Appellate Procedure: (1) Rule
52.7(a) (relator must file with the petition “a certified or sworn copy of every
document that is material to the relator’s claim for relief and that was filed in any
underlying proceeding”), (2) Rule 52.7(b) (relator must file with the petition “a
properly authenticated transcript of any relevant testimony from any underlying
proceeding, including any exhibits offered in evidence, or a statement that no
testimony was adduced in connection with the matter complained”), and (3) Rule
52.3(k) (the appendix must contain a certified or sworn copy of any order
complained of).


                                       PER CURIAM

Panel consists of Justices Christopher, Jewell, and Zimmerer.




                                          2